At the times herein mentioned the plaintiffs were doing business as copartners under the name of Commercial Trades Company in loaning money on accounts. Vermilye  Power was a domestic corporation engaged in selling merchandise to the United States government. The defendant Frank Paul was its secretary and treasurer. On the first of November, 1910, the defendant surety company executed a bond to the plaintiffs in the sum of $5,000 to continue for one year from its date. The material recitals therein and the condition thereof are as follows:
"WHEREAS, the said Frank Paul above named and Levison  Hanauer trading as Commercial Trades Co. are about to enter into an agreement with Vermilye  Power, Inc., for the purpose of discounting certain payments due the said Vermilye  Power, Inc., from the United States Government, and
"WHEREAS, the said Levison  Hanauer, trading as Commercial Trades Co., have authorized and empowered the said Frank Paul, the above mentioned, to receive funds from the United States Government and to pay over the same to Levison  Hanauer trading as Commercial Trades Company, as they are received, *Page 284 
"Now, therefore, the above condition of this obligation is such that if the said Frank Paul shall well and truly account for and pay over to the said Levison  Hanauer all moneys received by him from the United States Government on account of bills discounted by the said Levison  Hanauer for the said Vermilye 
Power, Inc., then this obligation to be null and void. Nothing herein contained, however, shall be construed to impose upon the said surety any obligation or liability for any funds that shall not be collected from the United States Government on account of bills discounted by the said Levison  Hanauer trading as Commercial Trades Co. Said surety shall be liable only in the event that the said Frank Paul shall commit an act of larceny or embezzlement of any of the said funds entrusted to his care."
Before the bond was given, Paul, one of the plaintiffs, and a representative of the surety company had a conversation in which it was stated that the government would not recognize the assignment of accounts contemplated. The assignment of accounts was not, however, abandoned, but an effort was made in substance to make the security by assignment of such accounts certain to the plaintiffs by directing Paul, as treasurer, to recognize the plaintiffs as the equitable owners of the warrants to be delivered by the government in payment of the accounts and to require him to deliver the same to the plaintiffs by reason of such ownership. For the purpose it is alleged, but not shown, of carrying out such intention, the board of directors of Vermilye 
Power before such bond was given passed a resolution as follows:
"That the treasurer of this corporation, Frank Paul, shall be the only person who is authorized to endorse the name of Vermilye Power, a corporation, to any checks, bills, notes, or drafts made payable to the said corporation." *Page 285 
Within a year after the bond was given Vermilye  Power assigned to the plaintiffs several accounts for merchandise sold by it to the government to secure advances made to it by the plaintiffs which with their commissions aggregated $8,431.10. On the back of each of said assignments was an agreement signed by Vermilye  Power by Frank Paul, its treasurer, in which the rights of assignor and assignees were stated at length and among other things it was provided: "All remittances received by the assignor shall be received in trust for the Commercial Trust Company and the identical checks or moneys constituting such remittances shall be immediately turned over to Commercial Trust Company."
Not only were the accounts specifically assigned but the plaintiffs in further insistence upon their ownership thereof took into their possession the original bills of lading of the merchandise shipped to the government. Warrants were made from time to time by the government payable to Vermilye  Power on account of the merchandise, accounts for which were assigned as stated. These warrants or the proceeds thereof, to the extent of $4,730.31 were delivered by Paul to the plaintiffs on account of said advances. There is a balance of $3,700.79 with interest remaining unpaid on the advances made by the plaintiffs on such assignments. It is claimed by the plaintiffs that Paul, as treasurer, has received other warrants from the government on account of the merchandise, the accounts for which were assigned as stated, amounting to considerably more than the balance remaining unpaid on the money advanced by the plaintiffs, but that Paul instead of turning over such warrants in accordance with the agreement with the plaintiffs has deposited them to the account of Vermilye  Power and has refused to turn the same over to the plaintiffs. This action is brought against the surety company to recover upon said bond. Judgment was directed by the *Page 286 
trial court for the amount claimed by the plaintiffs and that judgment has been affirmed by the Appellate Division. The surety company insists that the assignments from Vermilye  Power to the plaintiffs were absolutely null and void, because in direct violation of section 3477 of the United States Revised Statutes, which is as follows:
"All transfers and assignments made of any claim upon the United States, or of any part or share thereof or interest therein, whether absolute or conditional, and whatever may be the consideration therefor, and all powers of attorney, orders or other authorities for receiving payment of any such claim or of any part or share thereof, shall be absolutely null and void unless they are freely made and executed in the presence of at least two attesting witnesses after the allowance of such a claim, the ascertainment of the amount due, and the issuing of a warrant for the payment thereof. Such transfers, assignments and powers of attorney must recite the warrant for payment and must be acknowledged by the person making them before an officer having authority to take acknowledgments of deeds, and shall be certified by the officer; and it must appear by the certificate that the officer at the time of the acknowledgment read and fully explained the transfer, assignment, or warrant of attorney to the person acknowledging the same."
The assignment of accounts mentioned and each of them were made before the allowance of the claims therefor or the issuing of a warrant in payment thereof and such assignments were not executed in conformity with the requirements of the statute.
The bond was given before the decision in Manhattan CommercialCo. v. Paul (reported in 216 N.Y. 481). Judge COLLIN in that case, referring to the case of National Bank of Commerce v.Downie (218 U.S. 345), said: *Page 287 
"In that case it was held that an assignment of a claim against the United States for supplies furnished, not in accord with the provisions of the statute, was, as between the assignee and the trustee in bankruptcy of the assignors, absolutely null and void and did not, in itself, pass to the assignee any interest, present or remote, legal or equitable, in the claims transferred, and that any other holding would `effect a repeal of the statute by mere judicial construction in disregard of the plain, unequivocal intent of Congress as indicated by the statute.' We accept such decision as an authority and, controlled by it, hold that the present assignment or transfer or authorization was likewise absolutely null and void as between the plaintiff, Vermilye  Power and the defendant, and did not vest in the plaintiff any right whatsoever, legal or equitable, to the moneys paid by the United States on the claims to Vermilye  Power. The language of the statute and of the opinion in the National Bankof Commerce case interdicts further discussion." (p. 485.)
All rights, therefore, legal or equitable, arising from the assignments made by Vermilye  Power to the plaintiffs are as if such assignments had never been executed and delivered. Vermilye Power were absolutely and unqualifiedly entitled in form and in fact to every remittance from the government on account of the merchandise sold to it by that corporation. Its agreement accompanying said assignments and also all agreements collateral thereto fall with the void assignments. The plaintiffs have their claim against Vermilye  Power for the moneys advanced to it simply as unsecured creditors. It is now claimed by the plaintiffs that the agreements executed in connection with said assignments and the bond given by the surety company were wholly independent of such assignments and as such can be sustained although the assignments are void. We will assume for the purposes of the consideration of this case that a valid agreement *Page 288 
could have been made between Vermilye  Power, Paul, its treasurer, and the plaintiffs, by which the plaintiffs were to loan Vermilye  Power money to be paid with warrants to be received by it from the government and that Paul as the treasurer of the corporation would, with the authority of the corporation, indorse the name of Vermilye  Power thereon and deliver such identical warrants to the plaintiffs until the full payment of the amount loaned by them to Vermilye  Power and that the surety company could guarantee the faithful performance of such an agreement and become liable to the plaintiffs thereon. Such an arrangemente and agreement would only be valid and binding upon the parties because of its being entirely separate from and independent of the prohibition contained in the statute quoted. No such separate and independent agreement was executed in this case. It is manifest that Paul, assuming to act for Vermilye 
Power and the plaintiffs, entered into the agreements mentioned relying upon the assignments being valid and enforcible as between the parties thereto although null and void as against the government. The formal actions of the parties so far as shown, the agreements accompanying the assignment of the accounts and the recitals contained in the bond, do not sustain the claim of an agreement separate and independent of the assignment of the accounts. The resolution of the board of directors of Vermilye 
Power has no special significance and it does not purport to authorize Paul to act as the agent of the plaintiffs. There are no recitals in the bond of authority in Paul to act for Vermilye Power in the execution of agreements independent of the assignments or otherwise. Such recitals refer to plaintiffs'
authority to Paul and also to discounting certain payments due from the government. The discounts were in fact made upon the security of the void assignments and the contemporaneous agreements. The assignments being *Page 289 
null and void there is nothing so far as appears from the record before us to prevent Vermilye  Power retaining the proceeds of the accounts for merchandise sold to the government.
The bond also expressly provides that the surety company is not to be liable unless "the said Frank Paul shall commit an act of larceny or embezzlement of any of the funds entrusted to his care."
The Manhattan Commercial Company case was an action based upon a similar assignment of claims for merchandise sold to the government by Vermilye  Power. It was brought against Paul, the treasurer of Vermilye  Power, to recover damages alleged to have been sustained by the plaintiff in that action through theconversion by Paul of money paid by the government to him as the treasurer of Vermilye  Power and which money he is alleged to have agreed to receive as the agent for Manhattan Commercial Company and transferred to it, but which instead of transferring to it he deposited in the bank account of Vermilye  Power.
The judgment recovered against Paul in that action was reversed and the complaint dismissed, and this court, speaking by COLLIN, J., used the language quoted above. We are of the opinion, therefore, that the plaintiffs have not shown a larceny or embezzlement by Paul within the meaning of the bond and that the plaintiffs have not and cannot sustain their complaint.
There are other troublesome questions presented in this case by the appellant, but the view that we take of the merits of the controversy, as stated above, makes it unnecessary to discuss any other questions in the opinion.
The judgment should be reversed and the complaint dismissed, with costs to appellant in all courts.
HISCOCK, Ch. J., CUDDEBACK, HOGAN, POUND and ANDREWS, JJ., concur; McLAUGHLIN, J., not sitting.
Judgment reversed, etc. *Page 290